Name: Commission Implementing Regulation (EU) 2019/332 of 20 February 2019 entering a name in the register of protected designations of origin and protected geographical indications Ã¢ IstraÃ¢ (PDO)
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  regions of EU Member States;  consumption;  Europe;  marketing
 Date Published: nan

 27.2.2019 EN Official Journal of the European Union L 59/70 COMMISSION IMPLEMENTING REGULATION (EU) 2019/332 of 20 February 2019 entering a name in the register of protected designations of origin and protected geographical indications Istra (PDO) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Articles 52(3)(a) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, the application to register the name Istarsko ekstra djeviÃ ansko maslinovo ulje as protected designation of origin, submitted by Croatia, was published in the Official Journal of the European Union (2). (2) By the notice of opposition of 22 June 2016 and the reasoned statement of opposition of 22 August 2016, Slovenia opposed to the registration under Article 51(2) of Regulation (EU) No 1151/2012. (3) Slovenia alleged that the registration of Istarsko ekstra djeviÃ ansko maslinovo ulje did not comply with the conditions of Regulation (EU) No 1151/2012 for the following reasons: the name for which registration has been requested is partially homonym of the Slovenian name of the product Ekstra deviÃ ¡ko oljÃ no olje Slovenske Istre, which has been entered in the EU's register of protected designations of origin and protected geographical indications since 2007, and no evidence has been given of the use of the name Istarsko ekstra djeviÃ ansko maslinovo ulje in trade or common language as the usual commercial or historical name to designate olive oil produced in Croatian Istria. (4) The opposition was deemed admissible. By letters dated 18 October 2016, the Commission invited the interested parties to engage in appropriate consultations to seek agreement among themselves in accordance with their internal procedures. A three months extension of the deadline for consultations was additionally granted, in accordance with Article 51(3), third paragraph, of Regulation (EU) No 1151/2012. (5) After consultations, an agreement was reached between Croatia and Slovenia. It was communicated to the Commission by letter of 8 May 2017, followed by further exchanges between Croatia and the Commission. (6) Several amendments to the product specification were made following the agreement. The product name Istarsko ekstra djeviÃ ansko maslinovo ulje was changed into Istra. The production area was enlarged to comprise the Slovenian part of the Istrian Peninsula, the Croatian application becoming a multi-country (Croatian and Slovenian) application. Small adjustments were further introduced to the single document and the product specification. (7) Since the single document had been substantially amended, in accordance with Article 51(4) of Regulation (EU) No 1151/2012, the Commission repeated the scrutiny of the application and concluded that the conditions for registration were fulfilled. (8) The extension of the geographical area to Slovenian Istria is justified since Slovenian Istria produces olive oil sharing the same history, link and qualities with the Croatian Istrian olive oil covered by the application. The use of the name Istra has been exhaustively demonstrated in Slovenia and Croatia. The national opposition procedures have been correctly updated. In the light of the above the Commission considered that the conditions laid down in Regulation (EU) No 1151/2012 are fulfilled. (9) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, the application to register the name Istra, submitted by Croatia and Slovenia, was published in the Official Journal of the European Union (3). (10) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Istra should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name Istra (PDO) is registered. The name in the first subparagraph identifies a product from class 1.5. Oils and fats (butter, margarine, oil, etc.) of Annex XI to Commission Implementing Regulation (EU) No 668/2014 (4). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2019. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 108, 23.3.2016, p. 18. (3) OJ C 327, 17.9.2018, p. 4. (4) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).